DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Information Disclosure Statement
The information disclosure statement filed April 26, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a multilayer protective jacket for a cable, the jacket comprising: (A) an outer layer (1) free of a pest repellant, and (2) having external and internal facial surfaces; (B) an inner layer (1) having a Shore D hardness of equal to or greater than (>) 63, (2) comprising a pest repellant, and (3) having two facial surfaces, and wherein the inner layer has Young’s Modulus of >1,000 MPa as measured by ASTM D1708; and (C) optionally, a tie layer in contact with the internal facial surface of the exterior layer and a facial surface of the inner layer (claim 1).  The above stated claim limitations is not taught or suggested by the prior art of record and therefore claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 22, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Applicant respectfully disagrees. Francis does not disclose, teach or suggest all the elements of the rejected claims. Specifically, Francis does not disclose, teach or suggest an inner layer material having a Shore D hardness value of = 63. [0044] of Francis is silent on Shore D hardness and the claimed shore D hardness > 63 is not an inherent property of the materials mentioned in [0044]" is persuasive and therefore claims 1-13 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 26, 2022